     Case 2:21-cv-00949-JAM-DMC Document 1 Filed 05/25/21 Page 1 of 54


1    Christopher W. Wood (SBN 193955)
2    DREYER BABICH BUCCOLA
     WOOD CAMPORA, LLP
3    20 Bicentennial Circle
4    Sacramento, California 95826
     Telephone: (916) 379-3500
5    Facsimile: (916) 379-3599
6    cwood@dbbwc.com

7    Todd M. Friedman (SBN 216752)                   John P. Kristensen (SBN 224132)
8    LAW OFFICES OF TODD M. FRIEDMAN, P.C.           KRISTENSEN LLP
     21550 Oxnard Street, Suite 780                  12450 Beatrice Street, Suite 200
9    Woodland Hills, California 91367                Los Angeles, California 90066
10   Telephone: (877) 619-8966                       Telephone: (310) 507-7924
     Facsimile: (866) 633-0028                       Facsimile: (310) 507-7906
11   tfriedman@toddflaw.com                          john@kristensenlaw.com
12   Attorneys for Plaintiffs and all others
13   similarly situated
                 THE UNITED STATES DISTRICT COURT
14
       EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO DIVISION
15
16    MICHAEL HELLMAN, individually            ) Case No.:
                                               )
      on behalf of himself and all others      ) CLASS ACTION
17    similarly situated; FRANCISCO            )
18    BERLANGA, individually on behalf         ) COMPLAINT FOR DAMAGES
                                               ) AND INJUNCTIVE RELIEF FOR:
      of himself and all others similarly      )
19    situated; TIM ARTOFF, individually       ) (1) Violation of the California
20    on behalf of himself and all others      )
                                               )     Consumer Legal Remedies Act;
      similarly situated; CY MITCHELL,         ) (2) Violation of the California Unfair
21    individually on behalf of himself and    )
                                               )     Competition Law;
22    all others similarly situated; and
                                               ) (3) Violation of California False
      JONATHAN LOLLAR, individually            )     Advertising Law;
23    on behalf of himself and all others      ) (4) Violation of the Oregon Unlawful
24    similarly situated,                      )
                                               )     Trade Practices Act;
25          Plaintiffs,                        ) (5) Violation of the Nevada
                                               )     Deceptive Trade Practices Act;
26                                             )
            v.                                 )     and
27    POLARIS INDUSTRIES, INC., a              ) (6) Violation of the Texas Deceptive
                                               )     Trade Practices Act.
      Delaware corporation; POLARIS            )
28
                   CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                 DEMAND FOR JURY TRIAL; DECLARATION OF MICHAEL HELLMAN
     Case 2:21-cv-00949-JAM-DMC Document 1 Filed 05/25/21 Page 2 of 54


      SALES, INC., a Minnesota             ) DEMAND FOR JURY TRIAL
1                                          )
      corporation; POLARIS INDUSTRIES,     )
2     INC., a Minnesota corporation; and   ) DECLARATION OF MICHAEL
      DOES 1 through 10, inclusive,        )
3                                          ) HELLMAN
           Defendants.                     )
4                                          )
                                           )
5                                          )
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                 CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
               DEMAND FOR JURY TRIAL; DECLARATION OF MICHAEL HELLMAN
                                        –2–
     Case 2:21-cv-00949-JAM-DMC Document 1 Filed 05/25/21 Page 3 of 54


1                                            TABLE OF CONTENTS
2    PLAINTIFFS’ COMPLAINT ............................................................................. 1
3
     I.      NATURE OF THE ACTION ............................................................................... 1
4
5    II.     UTVS SOLD BY POLARIS .............................................................................. 5

6    III. JURISDICTION AND VENUE ............................................................................ 7
7    IV. PARTIES ......................................................................................................... 7
8    V.      FACTUAL ALLEGATIONS ............................................................................... 9
9
             A. The Government Considers Regulations for UTVs ............................... 9
10
             B. The 1970s OSHA Regulation for ROPS on Farm Tractors ................ 10
11
12           C. ROHVA, a Polaris-Controlled Entity, Adopts the
                29 C.F.R. § 1928.53 Test ....................................................................... 11
13
             D. Polaris Cheats and None of the Class Vehicles Passes the 29
14
                C.F.R. § 1928.53 Test ............................................................................ 11
15
             E. Polaris Cheats by Improperly Distributing the Load and None of
16              the Class Vehicles Pass the 29 C.F.R. 1928.53 Side Load Test ........... 13
17
             F. Plaintiffs’ Transactions ......................................................................... 14
18
     VI. CLASS ALLEGATIONS .................................................................................. 19
19
     VII. CAUSES OF ACTION .................................................................................... 25
20
21           FIRST CAUSE OF ACTION
             Violation of California Consumer Legal Remedies Act
22           By Plaintiffs Michael Hellman, Francisco Berlanga, and the
23           California Class Against All Defendants ................................................. 25

24           SECOND CAUSE OF ACTION
             Violation of California Unfair Competition Law
25
             By Plaintiffs Michael Hellman, Francisco Berlanga, and the
26           California Class Against All Defendants ................................................. 29
27
28
                        CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                      DEMAND FOR JURY TRIAL; DECLARATION OF MICHAEL HELLMAN
                                               –i–
     Case 2:21-cv-00949-JAM-DMC Document 1 Filed 05/25/21 Page 4 of 54


1           THIRD CAUSE OF ACTION
            Violation of the California False Advertising Law
2           By Plaintiffs Michael Hellman, Francisco Berlanga, and the
3           California Class Against All Defendants ................................................. 34

4           FOURTH CAUSE OF ACTION
            Violation of the Oregon Unlawful Trade Practices Act
5           By Plaintiff Tim Artoff and the Oregon Class
6           Against All Defendants .............................................................................. 38
7           FIFTH CAUSE OF ACTION
8           Violation of the Nevada Deceptive Trade Practices Act
            By Plaintiff Cy Mitchell and the Nevada Class
9           Against All Defendants .............................................................................. 41
10
            SIXTH CAUSE OF ACTION
11          Violation of the Texas Deceptive Trade Practices Act
            By Plaintiff Jonathan Lollar and the Texas Class
12
            Against All Defendants .............................................................................. 44
13
     PRAYER FOR RELIEF ............................................................................................ 47
14
     DECLARATION OF MICHAEL HELLMAN ................................................ 50
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                       CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                     DEMAND FOR JURY TRIAL; DECLARATION OF MICHAEL HELLMAN
                                              – ii –
     Case 2:21-cv-00949-JAM-DMC Document 1 Filed 05/25/21 Page 5 of 54


1          Plaintiffs MICHAEL HELLMAN, FRANCISCO BERLANGA, TIM
2    ARTOFF, CY MITCHELL, and JONATHAN LOLLAR (collectively,
3    “Plaintiffs”), individually and on behalf of all others similarly situated, allege the
4    following upon information and belief, based upon investigation of counsel,
5    published reports, and personal knowledge:
6    I.    NATURE OF THE ACTION
7          1.     Plaintiffs bring this action against defendants POLARIS
8    INDUSTRIES, INC. (the Delaware corporation), POLARIS SALES, INC.,
9    POLARIS INDUSTRIES, INC. (the Minnesota corporation and parent
10   corporation of the other two Polaris defendants) (collectively, “Defendants” or
11   “Polaris”) on behalf of all persons who purchased in California in the four years
12   preceding this Complaint, in Oregon in the four years preceding this Complaint,
13   in Nevada in the four years preceding this Complaint, in Texas in the four years
14   preceding this Complaint, Polaris Utility Terrain Vehicles (“UTVs”) (they are
15   also called side-by-sides) that Polaris claimed/advertised/marked/certified that the
16   vehicles’ rollover protection system (“ROPS”) complied with the department of
17   Occupational Safety and Health Administration (“OSHA”)
18   requirements/standards of 29 C.F.R. § 1928.53 (which is for agricultural tractors).
19         2.     “Class Vehicles” is defined to include, but are not limited to the
20   following models: Polaris RZR XP 4 Turbo S; Polaris RZR XP 4 Turbo EPS,
21   Polaris RZR PRO XP Ultimate, Polaris RZR XP Turbo S; Polaris RZR XP Turbo
22   EPS; Polaris RZR XP 4 1000 High Lifter; Polaris RZR XP 4 Turbo S Velocity;
23   Polaris RZR PRO XP Premium; Polaris RZR XP 4 1000 Premium; Polaris RZR
24   XP 4 Turbo; Polaris RZR XP 4 Turbo Dynamix Edition; Polaris RZR XP 4 Turbo
25   Fox Edition; Polaris RZR XP 1000 Trails & Rocks; Polaris RZR PRO XP; Polaris
26   XP Turbo S Velocity; Polaris RZR XP 4 1000 Limited Edition; Polaris RZR XP 4
27   1000 EPS; Polaris RZR XP 4 1000 Ride Command; Polaris RZR XP 1000 EPS
28   High Lifter; Polaris RZR XP 1000 High Lifter; Polaris RZR XP 1000 EPS;
                   CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                 DEMAND FOR JURY TRIAL; DECLARATION OF MICHAEL HELLMAN
                                          –1–
     Case 2:21-cv-00949-JAM-DMC Document 1 Filed 05/25/21 Page 6 of 54


1    Polaris RZR XP 1000 EPS LE; Polaris RZR XP 1000 Ride Command; Polaris
2    RZR XP 4 1000; Polaris RZR XP Turbo; Polaris RZR XP Turbo Fox Edition;
3    Polaris RZR XP Turbo Dynamix Edition; Polaris RZR XP Turbo S; Polaris RZR
4    XP 1000 Premium; Polaris RZR 4 1000; Polaris RZR XP 1000 Limited Edition;
5    Polaris RZR XP 1000; Polaris RZR S 1000; Polaris RZR S 1000 EPS; Polaris
6    RZR S 900 Premium; Polaris RZR 900 Fox Edition; Polaris RZR S 900; Polaris
7    RZR S 900 EPS; Polaris RZR S4 900 EPS; Polaris RZR 900 Premium; Polaris
8    RZR RS1; Polaris RZR 900; Polaris RZR 4 900 EPS LE; Polaris RZR 4 900 EPS;
9    Polaris RZR 900 EPS Trail; Polaris RZR 900 EPS; Polaris RZR 900 EPS XC
10   Edition; Polaris RZR 900 Polaris; Polaris RZR 4 800 EPS LE; Polaris RZR 4 800
11   EPS; Polaris RZR S 800 EPS; Polaris RZR S 800 LE; Polaris RZR S 800; Polaris
12   RZR 800 EPS LE; Polaris RZR 800 EPS XC Edition; Polaris RZR 800 Polaris
13   Pursuit; Polaris RZR 800; Polaris RZR 570 Premium; Polaris RZR 570 EPS Trail
14   LE; Polaris RZR 570 EPS Trail; Polaris RZR 570 EPS LE; Polaris RZR 570 EPS;
15   Polaris RZR 570; Polaris RZR S 570 570 EPS; Polaris RZR 170 EFI; Polaris RZR
16   Turbo EPS; Polaris Ranger Crew XP 1000 EPS NorthStar Edition; Polaris Ranger
17   XP 1000 NorthStar Edition; Polaris Ranger Crew XP 1000 EPS NorthStar HVAC
18   Edition; Polaris Ranger XP 1000 EPS NorthStar HVAC Edition ; Polaris Ranger
19   XP 1000 EPS NorthStar Edition; Polaris Ranger Crew XP 1000 High Lifter
20   Edition; Polaris Ranger XP 1000 High Lifter Edition; Polaris Ranger Crew XP
21   1000 EPS High Lifter Edition; Polaris Ranger XP 1000 EPS High Lifter Edition;
22   Polaris Ranger Crew XP 1000 EPS Back Country Edition; Polaris Ranger XP
23   1000 EPS Back Country Limited Edition; Polaris Ranger Crew XP 1000 EPS
24   20th Anniversary Limited Edition; Polaris Ranger XP 1000 EPS 20th Anniversary
25   Limited Edition; Polaris Ranger Crew XP 1000 Texas Edition; Polaris Ranger XP
26   1000 Texas Edition; Polaris Ranger Crew XP 1000 Premium; Polaris Ranger
27   Crew XP 1000 EPS Premium; Polaris Ranger XP 1000 Premium; Polaris Ranger
28   Crew XP 1000 EPS; Polaris Ranger XP 1000 EPS; Polaris Ranger XP 1000 EPS
                  CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                DEMAND FOR JURY TRIAL; DECLARATION OF MICHAEL HELLMAN
                                         –2–
     Case 2:21-cv-00949-JAM-DMC Document 1 Filed 05/25/21 Page 7 of 54


1    Ranch Edition; Polaris Ranger XP 1000 EPS Hunter Edition; Polaris Ranger XP
2    1000; Polaris Ranger Crew XP 900 EPS; Polaris Ranger XP 900 EPS; Polaris
3    Ranger XP 900 EPS Premium; Polaris Ranger Crew XP 900; Polaris Ranger XP
4    900; Polaris Ranger Crew XP 900-6 EPS; Polaris Ranger Crew XP 900-6; Polaris
5    Ranger Crew XP 900-5 EPS; Polaris Ranger Crew XO 900-5; Polaris Ranger XP
6    900; Polaris Ranger XP 900 EPS; Polaris Ranger XP 900 EPS High Lifter
7    Edition; Polaris Ranger XP 900 EPS Hunter Deluxe Edition; Polaris Ranger XP
8    900 EPS Hunter Edition; Polaris Ranger XP 900 EPS NorthStar Edition; Polaris
9    Ranger XP 900 EPS Trail Edition; Polaris Ranger XP 900 EPS LE; Polaris
10   Ranger XP 900 EPS Browning LE; Polaris Ranger XP 900 Deluxe; Polaris
11   Ranger XP 570 EPS; Polaris Ranger XP 570; Polaris Ranger Crew 1000
12   Premium; Polaris Ranger 1000 Premium; Polaris Ranger Crew 1000; Polaris
13   Ranger 1000 EPS; Polaris Ranger 1000; Polaris Ranger Crew 900 EPS; Polaris
14   Ranger Crew 900 EPS LE; Polaris Ranger Crew 900; Polaris Ranger Crew 900-6
15   EPS; Polaris Ranger Crew 900-6; Polaris Ranger 800 EFI; Polaris Ranger 800
16   Midsize; Polaris Ranger 800 EPS LE; Polaris Ranger Crew 800 EPS; Polaris
17   Ranger Crew 800; Polaris Ranger 800 EPS; Polaris Ranger Crew 570-6; Polaris
18   Ranger Crew 570-4 Premium; Polaris Ranger Crew 570-4 EPS; Polaris Ranger
19   Crew 570-4; Polaris Ranger Crew 570 EPS; Polaris Ranger Crew 570 EPS LE;
20   Polaris Ranger Crew EPS 570 Full-Size; Polaris Ranger 570 EPS; Polaris Ranger
21   570 EPS Hunter Edition; Polaris Ranger Crew 570 EFI; Polaris Ranger 570 EFI;
22   Polaris Ranger Crew 570 Full-Size; Polaris Ranger 570 Full-Size; Polaris Ranger
23   Crew 570; Polaris Ranger 570; Polaris Ranger 500; Polaris Ranger 400; Polaris
24   Ranger 150 EFI; Polaris Ranger 6X6; Polaris Ranger Diesel HST Deluxe; Polaris
25   Ranger Diesel HST; Polaris Ranger Crew Diesel; Polaris Ranger Diesel; Polaris
26   Ranger EV; Polaris Ranger EV LI-ION; Polaris Ranger ETX; Polaris General 4
27   1000 EPS Deluxe; Polaris General 4 1000; Polaris General 4 1000 EPS; Polaris
28   General 4 1000 Ride Command Edition; Polaris General 1000 Deluxe; Polaris
                  CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                DEMAND FOR JURY TRIAL; DECLARATION OF MICHAEL HELLMAN
                                         –3–
     Case 2:21-cv-00949-JAM-DMC Document 1 Filed 05/25/21 Page 8 of 54


1    General 1000 Premium; Polaris General 1000; Polaris General 1000 Ride
2    Command Edition; Polaris General 1000 Hunter Edition; Polaris General 1000
3    Limited Edition; Polaris General 1000 EPS; Polaris General 1000 EPS Deluxe;
4    Polaris General 1000 EPS Hunter Edition; and Polaris General 1000 EPS Ride
5    Command Edition.
6          3.     Polaris includes stickers like the following to suggest that their
7    vehicles meet these OSHA requirements:
8
9
10         4.     The stickers are placed on Class Vehicles and are visible at the point
11   of sale where consumers are also informed that Class Vehicles meet all applicable
12   standards and regulations, including self-adopted regulations, and meet OSHA
13   requirements of 29 C.F.R. § 1928.53, when in fact, they do not.
14         5.     None of the Class Vehicles sold by Polaris meet the OSHA
15   requirements of 29 C.F.R. § 1928.53. Polaris tells all of their customers that their
16   ROPS are safe because they meet this standard. They do not. Polaris has also
17   staved off federal regulations by the U.S. Consumer Product Safety Commission
18   (“CPSC”) in part by causing the adoption of newly created industry standards as
19   part of the self-regulation revolution. Even after adopting farm tractor standards
20   issued for worker safety on farms in the early 1970s, Polaris cheats and does not
21   even meet those standards.
22         6.     Roof strength is a vital safety concern to consumers given the strong
23   likelihood of UTVs rolling over. The failure to meet all applicable federal and
24   state statutes, standards, regulations, and self-adopted regulations, including
25   OSHA 29 C.F.R. § 1928.53 requirements is material information for consumers
26   purchasing/leasing UTVs, such as the Class Vehicles.
27         7.     While many violations are described below with specificity, this
28   Complaint alleges violations of the statutes cited in their entirety.
                   CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                 DEMAND FOR JURY TRIAL; DECLARATION OF MICHAEL HELLMAN
                                          –4–
     Case 2:21-cv-00949-JAM-DMC Document 1 Filed 05/25/21 Page 9 of 54


1          8.     Unless otherwise stated, Plaintiffs allege that any violations by
2    Polaris were knowing and intentional, and that Polaris did not maintain procedures
3    reasonably adapted to avoid any such violation.
4          9.     Unless otherwise indicated, the use of any defendant’s name in this
5    Complaint includes all agents, employees, officers, members, directors, heirs,
6    successors, assigns, principals, trustees, sureties, subrogees, representatives, and
7    insurers of that defendant’s name.
8    II.   UTVS SOLD BY POLARIS
9          10.    A UTV is a motorized vehicle with four or more low pressure tires
10   designed for off-road use and intended by the manufacturer primarily for
11   recreational use by one or more persons. UTVs are a relatively new product in the
12   motorized off-road category, and their speed and design make them unique from
13   all-terrain vehicles (“ATVs”). The main distinction is that an ATV is defined by
14   federal law, in part as: any motorized, off-highway vehicle designed to travel on 3
15   or 4 wheels, having a seat designed to be straddled by the operator and handlebars
16   for steering control. 15 U.S.C. § 2089(e)(1)(A).
17         11.    A UTV, unlike an ATV, has traditional seating like an automobile
18   with bench or bucket seats, a restraint system, and is equipped with a steering
19   wheel. UTVs are similar in design to golf carts with throttle and brake pedals.
20   While golf carts travel approximately 15 miles per hour or less, UTVs such as the
21   Polaris Rangers and Razors have top speeds well in excess of 60 miles per hour.
22   Polaris UTVs are powered by strong engines with up to 181 horsepower.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                   CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                 DEMAND FOR JURY TRIAL; DECLARATION OF MICHAEL HELLMAN
                                          –5–
     Case 2:21-cv-00949-JAM-DMC Document 1 Filed 05/25/21 Page 10 of 54


1          12.   The images depicted below are from Polaris’ most recent earnings
2    report and website. They show the Rangers and Razors, which do not look like
3    slow 1970s farm tractors:
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23         13.   UTVs were introduced into the United States market in the late
24   1990s. In 1998, only 2,000 UTVs were sold, all by one manufacturer. Polaris
25   entered the market in 2000. By 2003, 20,000 UTVs were sold in the United States.
26   That number then grew dramatically. There was a 19% growth from calendar year
27   2006 over 2005 levels with approximately 255,000 UTVs sold worldwide. In its
28   most recent second quarter of 2019 earnings report, Polaris estimated nearly 1
                   CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                 DEMAND FOR JURY TRIAL; DECLARATION OF MICHAEL HELLMAN
                                          –6–
     Case 2:21-cv-00949-JAM-DMC Document 1 Filed 05/25/21 Page 11 of 54


1    billion in gross sales in the quarter. Polaris possesses the top spot in the North
2    American market share ranks and has a three -fold lead on its nearest competitor.
3           14.   Polaris UTVs are sold at retail with an approximate median base
4    price of around $12,999.99 and sell at prices exceeding $20,000.00. The price is
5    similar to entry and midsize automobiles.
6    III.   JURISDICTION AND VENUE
7           15.   Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because plaintiff
8    Michael Hellman purchased his 2018 Polaris RZR in Tehama County in the State
9    of California, and Plaintiffs seek relief on behalf of a California Class, an Oregon
10   Class, a Nevada Class and a Texas Class. Defendants’ principal place of business
11   is located in Minnesota. In addition, the matter in controversy exceeds $5,000,000
12   exclusive of interest and costs. Therefore, both diversity jurisdiction and the
13   damages threshold under the Class Action Fairness Act of 2005 (“CAFA”) are
14   present, and this Court has jurisdiction.
15          16.   Venue is proper pursuant to 28 U.S.C. § 1391 for the following
16   reasons: (i) the conduct complained of herein occurred within this judicial district;
17   and (ii)) Defendants conducted business within this judicial district at all times
18   relevant.
19          17.   Because Defendants conducted business within the State of
20   California at all time relevant, personal jurisdiction is established.
21   IV.    PARTIES
22          18.   Plaintiff Michael Hellman (“Hellman”) is an individual who resides
23   in the State of California. Plaintiff is a member of the putative California Class
24   defined herein.
25          19.   Plaintiff Francisco Berlanga (“Berlanga”) is an individual who
26   resides in the State of California. Plaintiff is a member of the putative California
27   Class defined herein.
28   ///
                    CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                  DEMAND FOR JURY TRIAL; DECLARATION OF MICHAEL HELLMAN
                                           –7–
     Case 2:21-cv-00949-JAM-DMC Document 1 Filed 05/25/21 Page 12 of 54


1          20.    Plaintiff Tim Artoff (“Artoff”) is an individual who resides in the
2    State of Oregon. Plaintiff is a member of the putative Oregon Class defined
3    herein.
4          21.    Plaintiff Cy Mitchell (“Mitchell”) is an individual who resides in the
5    State of Nevada. Plaintiff is a member of the putative Nevada Class defined
6    herein.
7          22.    Plaintiff Jonathan Lollar (“Lollar”) is an individual who resides in the
8    State of Texas. Plaintiff is a member of the putative Texas Class defined herein.
9          23.    Plaintiffs are informed and believe, and upon such information and
10   belief allege thereon, that defendant Polaris Industries, Inc. is a Delaware
11   Corporation with its principal place of business at 2100 Highway 55, Medina,
12   Minnesota 55340-9770. Its agent for service of process is The Corporation Trust
13   Company, 1209 Orange Street, Wilmington, Delaware 19801.
14         24.    Plaintiffs are informed and believe, and upon such information and
15   belief allege thereon, that defendant Polaris Sales, Inc. is a Minnesota Corporation
16   with its principal place of business at 2100 Highway 55, Medina, Minnesota
17   55340-9770. Its agent for service of process in California is CT Corporation
18   System located at 818 West 7th Street, Suite 930, Los Angeles, California 90017.
19         25.    Plaintiffs are informed and believe, and upon such information and
20   belief allege thereon, that defendant Polaris Industries, Inc. is a Minnesota
21   Corporation with its principal place of business at 2100 Highway 55, Medina,
22   Minnesota 55340-9770. It is the parent company of both defendant Polaris
23   Industries, Inc. the Delaware Corporation and Polaris Sales, Inc. Its agent for
24   service of process is CT Corporation System Inc., 101 Date Street N., St. Paul,
25   Minnesota 55117-5603.
26         26.    Polaris maintains their largest and distribution center facility in
27   California. Polaris at all relevant times herein sold vehicles to members of the
28   general public as well as designing, testing, manufacturing, inspecting,
                   CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                 DEMAND FOR JURY TRIAL; DECLARATION OF MICHAEL HELLMAN
                                          –8–
     Case 2:21-cv-00949-JAM-DMC Document 1 Filed 05/25/21 Page 13 of 54


1    distributing, recalling them, and warning and instructing users on the safe use of
2    the motor vehicles, including the subject vehicles, in exchange for valuable
3    consideration in Tehama County.
4          27.     The above-named Defendants, and their subsidiaries and agents, are
5    collectively referred to as “Defendants.” The true names and capacities of the
6    Defendants sued herein as Doe Defendants 1 through 10, inclusive, are currently
7    unknown to Plaintiffs, who therefore sue such Defendants by fictitious names.
8    Each of the Defendants designated herein as a Doe is legally responsible for the
9    unlawful acts alleged herein. Plaintiffs will seek leave of Court to amend the
10   Complaint to reflect the true names and capacities of the Doe Defendants when
11   such identities become known.
12         28.     Plaintiffs are informed and believe, and thereon allege, that at all
13   relevant times, each and every Defendant was acting as an agent and/or employee
14   of each of the other Defendants, and was the owner, agent, servant, joint venturer
15   and employee, each of the other and each was acting within the course and scope
16   of its ownership, agency, service, joint venture and employment with the full
17   knowledge and consent of each of the other Defendants. Plaintiffs are informed
18   and believe, and based thereon allege, that each of the acts and/or omissions
19   complained of herein was made known to, and ratified by, each of the other
20   Defendants.
21         29.     At all times mentioned herein, each and every Defendant was the
22   successor of the other and each assumes the responsibility for each other’s acts
23   and omissions.
24   V.    FACTUAL ALLEGATIONS
25         A.      The Government Considers Regulations for UTVs
26         30.     Polaris UTVs are subject to product safety standards administered by
27   the CPSC, not the National Highway Traffic Safety Administration (“NHTSA”).
28   UTVs are “consumer products” that can be regulated by the CPSC via the
                   CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                 DEMAND FOR JURY TRIAL; DECLARATION OF MICHAEL HELLMAN
                                          –9–
     Case 2:21-cv-00949-JAM-DMC Document 1 Filed 05/25/21 Page 14 of 54


1    Consumer Product Safety Act. 15 U.S.C. § 2052(a).
2          31.    On December 12, 2008, the CPSC met with representatives of the
3    Recreational Off-Highway Vehicle Association (“ROVHA”) to discuss the
4    development of a standard to be certified by the American National Standards
5    Institute (“ANSI”). The standards discussed, at this time, involved stability
6    standards. In June 2009, ROHVA sent over proposed voluntary standards,
7    including one for the ROPS. Ken D’Entremont and Mary McConnell attended the
8    meeting for Polaris. Paul Vitrano attended for ROHVA.
9          32.    In 2009, the CPSC began the process of considering regulatory action
10   of UTVs. (In CPSC nomenclature they are ROVs.) It issued a Notice of Proposed
11   Rulemaking. The CPSC noted that farm vehicles have maximum speeds of 25
12   mph or less, while UTVs at the time could exceed 30 mph. The CPSC identified
13   its databases of Injury and Potential Injury Incidents (IPII) and In-Depth
14   Investigation (INDP) for incidents between January 2003 and August 2009
15   involving 181 incidents, including 116 fatalities and 152 other injuries. The
16   injuries included deglovings, fractures and crushing injuries to victims’ legs, feet,
17   arms and hands, resulting in amputations at times. 69% of the injuries occurred in
18   rollover incidents.
19         33.    By April 2013, the CPSC was aware of 428 incidents resulting in 231
20   fatalities and 388 other injuries. 150 of the 231 deaths were in rollover accidents.
21         B.     The 1970s OSHA Regulation for ROPS on Farm Tractors
22         34.    In 1972, the U.S. Department of Labor concerned that “[t]ractor roll-
23   overs have been a major cause of employee injury and death on the farm”
24   appointed the Standards Advisory Committee on Agriculture to make a ROPS
25   standard a priority.
26         35.    After the notice of proposed rulemaking notice period, the
27   Department of Labor, via OSHA promulgated 29 C.F.R. §§ 1928.51 (definitions),
28   1928.52 and 1928.53 (ROPS strength test).
                   CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                 DEMAND FOR JURY TRIAL; DECLARATION OF MICHAEL HELLMAN
                                          – 10 –
     Case 2:21-cv-00949-JAM-DMC Document 1 Filed 05/25/21 Page 15 of 54


1          36.    The test for the ROPS strength involves forces applied to the ROPS
2    and it measures the deflection caused by the force. If there is too much deflection
3    the ROPS fails the tests. How much force is applied, according to the regulation
4    depends on the tractor weight.
5          37.    Tractor weight is defined pursuant to 29 C.F.R. §§ 1928.51(a)(4) as:
6
           “Tractor weight” includes the protective frame or enclosure, all fuels,
7          and other components required for normal use of the tractor. Ballast
8          shall be added as necessary to achieve a minimum total weight of
           110 lb. (50.0 kg.) per maximum power take-off horse power at the
9          rated engine speed or the maximum, gross vehicle weight specified by
10         the manufacturer, whichever is the greatest. From end weight shall
           be at least 25 percent of the tractor test weight. In case power take-
11         off horsepower is not available, 95 percent of net engine flywheel
12         horsepower shall be used.

13         38.    Thus, the weight to be tested is either the gross vehicle weight (about
14   2,000 to 2,400 pounds, or the 110 pounds multiplied by the maximum power take
15   off horse power. The statute specifically indicates if the tractor is not one where
16   you can measure the “power take off” horsepower, or PTO, then 95 percent of net
17   engine flywheel horsepower is used.
18         C.     ROHVA, a Polaris-Controlled Entity, Adopts the 29 C.F.R. §
19                1928.53 Test
20         39.    In order to avoid CPSC promulgating actual regulations, Polaris and
21   the industry set up new standards with which they would comport. One of these
22   was for the strength of the ROPS. This was done via ROHVA, which is
23   controlled, in part by Polaris. ROHVA adopted the tractor ROPS test of 29 C.F.R.
24   §§ 1928.51, et seq., This was then made into an ANSI standard.
25         D.     Polaris Cheats and None of the Class Vehicles Passes the 29 C.F.R.
26                § 1928.53 Test
27         40.    The Class Vehicles consisting of 2015 to 2019 Polaris UTVs are
28   believed to have horsepower ranging from approximately 168 horsepower to 68
                   CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                 DEMAND FOR JURY TRIAL; DECLARATION OF MICHAEL HELLMAN
                                          – 11 –
     Case 2:21-cv-00949-JAM-DMC Document 1 Filed 05/25/21 Page 16 of 54


1    horsepower for the smaller 2-door Rangers.
2          41.    For every model of Class Vehicles, Polaris tested the vehicles by the
3    gross vehicle weight. Polaris intentionally refused to test at 110 pounds times
4    either the maximum power take off horsepower or 95% of the net engine flywheel
5    horsepower. For example, the 2019 RZR XP 4 Turbo is tested at 2750 pounds (the
6    gross vehicle weight is 2713 pounds). It has 168 horsepower. 95% of 168
7    horsepower is 159.6. Rounding down, would be 159. So, 110 pounds multiplied
8    by 159 is 17,490. The correct “W” or tractor weight in the test, should be 17,490
9    pounds. Polaris intentionally refused to use the correct tractor weight of
10   approximately 17,490 pounds. Instead, it used 2,750 pounds. Polaris did not
11   comply with the test. Polaris misled all Class members.
12         42.    The Polaris vehicles are lighter and have much stronger engines than
13   farm tractors. Hence, their gross vehicle weights are comparatively lower, and 110
14   pounds times their PTO horsepower (or 95% of the net fly wheel horsepower) is
15   going to be larger than that of the farm tractors.
16         43.    In fact, the gross vehicle weight, due the specifications of the Class
17   Vehicles should never be used for the OSHA tests. 110 pounds times the PTO
18   horsepower (or 95% of the net fly wheel horsepower) of each Class Vehicle is
19   substantially greater than the gross vehicle weights.
20         44.    Not a single Class Vehicle has been tested using the proper Tractor
21   Weight pursuant to 29 C.F.R. §§ 1928.51, et seq., Polaris advertised and told the
22   public that each and every Class Vehicle passed the OSHA 29 C.F.R. § 1928.53
23   test. None did.
24         45.    In failing to provide consumers accurate and truthful information
25   about the true nature and characteristics of the Class Vehicles pertaining to
26   compliance with all applicable federal and state statutes, standards, and
27   regulations, including self-adopted regulations, specifically OSHA requirements
28   of 29 C.F.R. § 1928.53, consumers are damaged based on the benefit of the
                   CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                 DEMAND FOR JURY TRIAL; DECLARATION OF MICHAEL HELLMAN
                                          – 12 –
     Case 2:21-cv-00949-JAM-DMC Document 1 Filed 05/25/21 Page 17 of 54


1    bargain, that they have to retrofit the Class Vehicles for adequate safety, and are
2    faced with a strong likelihood of serious injury or death.
3          46.    Polaris is believed to have digital computer models of the ROPS
4    system that can be inputted into commercially available computer aided
5    engineering programs. They test the ROPS system via an outside entity and using
6    the computer aided engineering systems. It would be easy to ascertain whether the
7    ROPS system meet the tests by inputting the correct Tractor Weight instead of the
8    lower gross vehicle weight.
9          E.     Polaris Cheats by Improperly Distributing the Load and None of
10                the Class Vehicles Pass the 29 C.F.R. 1928.53 Side Load Test
11         47.    The Class Vehicles’ ROPS, being an integral part of each vehicle’s
12   enclosure, are required to conform with the “side load” test as described in 29
13   C.F.R. § 1928.53(d)(2)(iii)(F). In essence, the integrity of the structure is tested by
14   applying force to one side of the vehicle. Specifically, the test requires that:
15                When the protective-frame structures are an integral part
16                of the enclosure, apply the side load according to Figure
                  C-13, and record L and D simultaneously. Static side-load
17                application shall be distributed uniformly on the frame
18                over an area perpendicular to the direction of load
                  application [...] This side load shall be applied to the
19                longitudinal side farthest from the point of rear-load
20                application.
21   29 C.F.R. § 1928.53(d)(2)(iii)(F).
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                   CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                 DEMAND FOR JURY TRIAL; DECLARATION OF MICHAEL HELLMAN
                                          – 13 –
     Case 2:21-cv-00949-JAM-DMC Document 1 Filed 05/25/21 Page 18 of 54


1
2
3
4
5
6
7
8
9
10         48.    Polaris cheats when it performs the side load test. Instead of
11   following OSHA guidelines and applying force to a single side, Polaris uses a tool
12   commonly known as a “load distributor” during the test to distribute the load
13   parallel across the top of the enclosure to the other side of the vehicle. The “load
14   distributor” does as the name suggests and spreads out the applied force. By doing
15   so, force is applied to both sides of the enclosure and not the one side as required
16   by the OSHA standard.
17         49.    Polaris purposefully uses the load distributor for every side load test
18   to ensure that every Class Vehicle “passes” the test.
19         50.    In failing to provide consumers accurate and truthful information
20   about the true nature and characteristics of the Class Vehicles pertaining to
21   compliance with all applicable federal and state statutes, standards, and
22   regulations, including self-adopted regulations, specifically OSHA requirements
23   of 29 C.F.R. § 1928.53, consumers are damaged based on the benefit of the
24   bargain, that they have to retrofit the Class Vehicles for adequate safety, and are
25   faced with a strong likelihood of serious injury or death.
26         F.     Plaintiffs’ Transactions
27         51.    On or around May 26, 2018, Hellman purchased a 2018 Polaris RZR
28   Turbo S in Tehama County, California.
                   CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                 DEMAND FOR JURY TRIAL; DECLARATION OF MICHAEL HELLMAN
                                          – 14 –
     Case 2:21-cv-00949-JAM-DMC Document 1 Filed 05/25/21 Page 19 of 54


1          52.     Hellman saw and read the label/sticker on the 2018 Polaris RZR XP
2    similar to the picture listed below:
3
4
5
6
7
8          53.     Based on Hellman’s employment experience in the HVAC industry,
9    he understood that OSHA requirements were federal regulations pertaining to
10   safety. Hellman read the sticker on the 2018 Polaris RZR Turbo S and understood
11   the language to mean that the vehicle’s ROPS structure met federal standards for
12   safety and that the vehicle was safe for use by him, his family, and friends.
13         54.     Hellman, in seeing and reading the sticker, relied on the language
14   contained therein to purchase the 2018 Polaris RZR Turbo S. If the sticker said
15   that the ROPS structure failed to meet OSHA requirements, he would not have
16   purchased the 2018 Polaris RZR Turbo S.
17         55.     Hellman bought a Cage WRX aftermarket ROPS after Polaris
18   recalled certain ROPS. Hellman became aware of how weak Polaris’ cages were
19   and did not feel it provided the safety necessary to protect himself and his
20   passengers.
21         56.     In or around May 18, 2019, Berlanga purchased a 2018 Polaris RZR
22   570 EPS in California.
23         57.     Berlanga saw and read the label/stickers on the 2018 Polaris RZR
24   570 EPS as depicted below:
25   ///
26   ///
27   ///
28   ///
                     CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                   DEMAND FOR JURY TRIAL; DECLARATION OF MICHAEL HELLMAN
                                            – 15 –
     Case 2:21-cv-00949-JAM-DMC Document 1 Filed 05/25/21 Page 20 of 54


1
2
3
4
5
6
7
8          58.    Berlanga was originally going to purchase an ATV, not a UTV.
9    However, based on the fact the 2018 Polaris RZR 570 EPS had a roll cage/ROPS
10   structure and being informed that the ROPS met OSHA standards, Berlanga read
11   the sticker on the 2018 Polaris RZR 570 EPS and understood the language to
12   mean that the vehicle’s ROPS structure met federal standards for safety and that
13   the vehicle was safe for use by him, his family, and friends.
14         59.    Berlanga, in seeing and reading the sticker, relied on the language
15   contained therein to purchase 2018 Polaris RZR 570 EPS. If the sticker said that
16   the ROPS structure failed to meet OSHA requirements, he would not have
17   purchased the 2018 Polaris RZR 570 EPS.
18         60.    In 2021, Artoff purchased a 2021 RZR Turbo S Velocity in Oregon.
19         61.    Artoff saw and read the label/sticker on the 2021 RZR Turbo S
20   Velocity pictured below:
21
22
23
24
25
26
27
28   ///
                   CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                 DEMAND FOR JURY TRIAL; DECLARATION OF MICHAEL HELLMAN
                                          – 16 –
     Case 2:21-cv-00949-JAM-DMC Document 1 Filed 05/25/21 Page 21 of 54


1          62.    Based on Artoff’s employment experience as a peace officer, he
2    understood that OSHA requirements were federal regulations pertaining to safety.
3    Artoff read the sticker on the 2021 RZR Turbo S Velocity and understood the
4    language to mean that the vehicle’s ROPS structure met federal standards for
5    safety and that the vehicle was safe for use by him, his family, and friends.
6          63.    Artoff, in seeing and reading the sticker, relied on the language
7    contained therein to purchase the 2021 RZR Turbo S Velocity. If the sticker said
8    that the ROPS structure failed to meet OSHA requirements, he would not have
9    purchased the 2021 RZR Turbo S Velocity.
10         64.    In 2019, Mitchell purchased a new 2019 RZR XP Turbo in Nevada.
11         65.    Mitchell saw and read the label/sticker on the 2019 RZR XP Turbo
12   similar to the picture listed below:
13
14
15
16
17
18         66.    Mitchell understood that OSHA requirements were federal
19   regulations pertaining to safety. Mitchell read the sticker on the 2019 RZR XP
20   Turbo and understood the language to mean that the vehicle’s ROPS structure met
21   federal standards for safety and that the vehicle was safe for use by him, his
22   family, and friends.
23         67.    Mitchell, in seeing and reading the sticker, relied on the language
24   contained therein to purchase the 2019 RZR XP Turbo. If the sticker said that the
25   ROPS structure failed to meet OSHA requirements, he would not have purchased
26   the 2019 RZR XP Turbo.
27         68.    Mitchell had a roll over and the ROPS collapsed due to it being weak
28   and unsafe for consumers.
                   CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                 DEMAND FOR JURY TRIAL; DECLARATION OF MICHAEL HELLMAN
                                          – 17 –
     Case 2:21-cv-00949-JAM-DMC Document 1 Filed 05/25/21 Page 22 of 54


1          69.    On or around December 19, 2021, Lollar purchased a 2021 Polaris
2    RZR XP 4 Turbo in Texas.
3          70.    Lollar saw and read the label/sticker on the 2021 Polaris RZR XP 4
4    Turbo which contained the sticker at the time of sale as depicted below,
5    suggesting that Polaris vehicles meet these OSHA requirements:
6
7
8          71.    Lollar read the sticker on the 2021 Polaris RZR XP 4 Turbo and
9    understood the language to mean that the vehicle’s ROPS structure met federal
10   standards for safety and that the vehicle was safe for use by him, his family, and
11   friends.
12         72.    Lollar, in seeing and reading the sticker, relied on the language
13   contained therein to purchase the 2021 Polaris RZR XP 4 Turbo. If the sticker said
14   that the ROPS structure failed to meet OSHA requirements, he would not have
15   purchased the 2021 Polaris RZR XP 4 Turbo.
16         73.    The stickers placed on Plaintiffs’ Polaris vehicles as well as Class
17   Vehicles and are visible at the point of sale where consumers are also informed
18   that Class Vehicles meet all applicable standards and regulations, including self-
19   adopted regulations, and meet OSHA requirements of 29 C.F.R. § 1928.53, when
20   in fact, they do not.
21         74.    None of the Class Vehicles sold by Polaris meet the OSHA
22   requirements of 29 C.F.R. § 1928.53. Polaris tell all of their customers that their
23   ROPS systems are safe because they meet this standard. They do not. They do
24   not test the with the proper engine power in determining the vehicle weight.
25         75.    But for Defendants’ misrepresentations, misleading and fraudulent
26   statements, Plaintiffs would not have purchased the vehicles or would have paid
27   substantially less for the vehicles than the purchase price of upwards of
28   $20,000.00 each. Plaintiffs did not receive the benefit of the bargain.
                   CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                 DEMAND FOR JURY TRIAL; DECLARATION OF MICHAEL HELLMAN
                                          – 18 –
     Case 2:21-cv-00949-JAM-DMC Document 1 Filed 05/25/21 Page 23 of 54


1          76.    In failing to provide consumers accurate and truthful information
2    about the true nature and characteristics of the Class Vehicles pertaining to
3    compliance with all applicable federal and state statutes, standards, and
4    regulations, including self-adopted regulations, specifically OSHA requirements
5    of 29 C.F.R. § 1928.53, consumers are damaged based on the benefit of the
6    bargain, that they have to retrofit the Class Vehicles for adequate safety, and are
7    faced with a strong likelihood of serious injury or death.
8    VI.   CLASS ALLEGATIONS
9          77.    Plaintiffs bring this action pursuant to Rule 23 of the Federal Rules
10   of Civil Procedure and/or other applicable law, on behalf of themselves and all
11   others similarly situated, as members of the proposed classes, per their state
12   defined as follows.
13         78.    California Class (Hellman and Berlanga): All persons in California
14   that purchased a Class Vehicle in the four years preceding the filing of this
15   Complaint.
16         79.    Oregon Class (Artoff): All persons in Oregon that purchased a Class
17   Vehicle in the four years preceding the filing of this Complaint.
18         80.    Nevada Class (Mitchell): All persons in Oregon that purchased a
19   Class Vehicle in the four years preceding the filing of this Complaint.
20         81.    Texas Class (Lollar): All persons in Texas that purchased a Class
21   Vehicle in the four years preceding the filing of this Complaint.
22         82.    Excluded from the Classes are governmental entities, Defendants,
23   any entity in which Defendants have a controlling interest, and Defendants’
24   officers, directors, affiliates, legal representatives, employees, co-conspirators,
25   successors, subsidiaries, and assigns. Also excluded from the Classes are any
26   judges, justices or judicial officers presiding over this matter and the members of
27   their immediate families and judicial staff.
28   ///
                    CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                  DEMAND FOR JURY TRIAL; DECLARATION OF MICHAEL HELLMAN
                                           – 19 –
     Case 2:21-cv-00949-JAM-DMC Document 1 Filed 05/25/21 Page 24 of 54


1           83.    Plaintiffs do not know the exact number of persons in the Classes,
2    but believe them to be in the several hundreds, if not thousands, making joinder of
3    all these actions impracticable.
4           84.    The identity of the individual members is ascertainable through
5    Defendants’ and/or Defendants’ agents’ records or by public notice.
6           85.    There is a well-defined community of interest in the questions of law
7    and fact involved affecting the members of the Classes.
8           86.    Plaintiffs will fairly and adequately protect the interest of the Classes.
9           87.    Plaintiffs retained counsel experienced in consumer class action
10   litigation.
11          88.    Plaintiffs’ claims are typical of the claims of the Classes, which all
12   arise from the same operative facts involving Defendants’ practices.
13          89.    A class action is a superior method for the fair and efficient
14   adjudication of this controversy.
15          90.    Class-wide damages are essential to induce Defendants to comply
16   with the federal and state laws alleged in the Complaint.
17          91.    Class members are unlikely to prosecute such claims on an individual
18   basis since the individual damages are small. Management of these claims is
19   likely to present significantly fewer difficulties than those presented in many class
20   claims, e.g., securities fraud.
21          92.    Plaintiffs and the Classes seek injunctive relief against Defendants to
22   preclude Defendants from advertising that the Class Vehicles comply with OSHA
23   29 C.F.R. § 1928.53 until they meet the tests using the correct Tractor Weight as
24   defined in 29 C.F.R. § 1928.51(a)(4).
25          93.    On April 6, 2017 in McGill v. Citibank, N.A., 2 Cal.5th 945 (2017),
26   the California Supreme Court ruled that any contract that waives the statutory
27   remedy of public injunctive relief under the Unfair Competition Law, False
28   Advertising Law, and Consumers Legal Remedies Act is contrary to California
                     CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                   DEMAND FOR JURY TRIAL; DECLARATION OF MICHAEL HELLMAN
                                            – 20 –
     Case 2:21-cv-00949-JAM-DMC Document 1 Filed 05/25/21 Page 25 of 54


1    public policy and this unenforceable under California law. Plaintiffs and the
2    Classes seek injunctive relief under the Unfair Competition Law, Cal. Bus. &
3    Prof. Code §§ 17200, et seq. due to Defendants’ violation of the False Advertising
4    Law, Consumer Legal Remedies Act, Breach of Express Warranty, and Breach of
5    Implied Warranty based on Defendants’ unlawful, unfair, and fraudulent business
6    practices and misleading advertisements that the Class Vehicles meet all
7    applicable federal and state statutes, standards, regulations, including OSHA
8    requirements of 29 C.F.R § 1928.53. Plaintiffs and the Classes seek to enjoin
9    Defendants’ illegal business practices of advertising and informing consumers that
10   the Class Vehicles meet all applicable federal and state statutes, standards,
11   regulations, including OSHA requirements of 29 C.F.R § 1928.53, when they in
12   fact, do not.
13          94.      As such, Plaintiffs and the Classes seek public injunctive relief to
14   prevent Defendants from continuing with their unlawful business acts and
15   practices as alleged herein to ensure that Defendants do not continue to harm the
16   general public by continuing to engage in the unlawful business acts and practices
17   as alleged herein.
18          95.      Plaintiffs, individually, and on behalf of all California, Oregon,
19   Nevada and Texas consumers, seek individual, representative, and public
20   injunctive relief and any necessary order or judgments that will prevent
21   Defendants from continuing with their unlawful business acts and practices as
22   alleged herein.
23          96.      Defendants acted on grounds generally applicable to the Classes
24   thereby making appropriate final declaratory relief with respect to the Classes as a
25   whole.
26          97.      Members of the Classes are likely to be unaware of their rights.
27          98.      Plaintiffs contemplate providing notice to the putative class members
28   by direct mail in the form of a postcard and via publication.
                    CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                  DEMAND FOR JURY TRIAL; DECLARATION OF MICHAEL HELLMAN
                                           – 21 –
     Case 2:21-cv-00949-JAM-DMC Document 1 Filed 05/25/21 Page 26 of 54


1          99.     Plaintiffs request certification of a hybrid class combining the
2    elements of Fed. R. Civ. P. 23(b)(3) for monetary damages and Fed. R. Civ. P.
3    23(b)(2) for equitable relief.
4          100. This action is properly maintainable as a class action. This action
5    satisfies the numerosity, typicality, adequacy, predominance and superiority
6    requirements for a class action.
7          101. Numerosity: The proposed Classes are so numerous that individual
8    joinder of all members is impracticable. Due to the nature of the trade and
9    commerce involved, Plaintiffs do not know the number of members in the Classes,
10   but believe the Class members number in the thousands, if not more. Plaintiffs
11   allege that the Classes may be ascertained by the records maintained by
12   Defendants.
13         102. Plaintiffs and members of the Classes were harmed by the acts of
14   Defendants in at least the following ways: violation of California’s Consumers
15   Legal Remedies Act, Cal. Civ. Code §§ 1770(a)(5), (a)(7), (a)(9), (a)(13), (a)(14)
16   and (a)(19); violations of California’s Unfair Competition Law and False
17   Advertising Law; violations of the Oregon Unlawful Trade Practices Act,
18   violations of the Nevada Deceptive Trade Practices Act; and violations of the
19   Texas Deceptive Trade Practices Act.
20         103. Commonality: There are questions of law and fact common to
21   Plaintiffs and the Classes that predominate over any questions affecting only
22   individual members of the Classes. These common questions of law and fact
23   include, without limitation:
24            i.   Whether Defendants failed to test the Class Vehicles using the
25                 correct Tractor Weight as defined by 29 C.F.R. § 1928.51(a)(4);
26           ii.   Whether Defendants violated Cal. Civ. Code §§ 1770, et seq.;
27          iii.   Whether Defendants’ practices are “unfair” as defined by Cal. Bus. &
28                 Prof. Code §§ 17200, et seq.;
                     CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                   DEMAND FOR JURY TRIAL; DECLARATION OF MICHAEL HELLMAN
                                            – 22 –
     Case 2:21-cv-00949-JAM-DMC Document 1 Filed 05/25/21 Page 27 of 54


1           iv.    Whether Defendants’ practices are “illegal” as defined by Cal. Bus.
2                  & Prof. Code §§ 17200, et seq.;
3            v.    Whether Defendants’ practices are “fraudulent” as defined by Cal.
4                  Bus. & Prof. Code §§ 17200, et seq.;
5           vi.    Whether such practices violate Cal. Bus. & Prof. Code §§ 17200, et
6                  seq.;
7          vii.    Whether Defendants violated Cal. Bus. & Prof. Code §§ 17500, et
8                  seq.;
9          viii.   Whether Plaintiffs and Class Members are entitled to restitution
10                 under Cal. Bus. & Prof. Code § 17200-17203;
11          ix.    Whether Plaintiffs and Class Members are entitled to
12                 declaratory/injunctive relief under Cal. Bus. & Prof. Code § 17535;
13           x.    Whether Plaintiffs and Class Members are entitled to attorneys’ fees
14                 and costs under Cal. Code Civ. Proc. § 1021.5, Nevada, Oregon
15                 and/or Texas law; and
16          xi.    Whether Defendants violated the Oregon Unlawful Trade Practices
17                 Act;
18         xii.    Whether Defendants violated the Nevada Deceptive Trade Practices
19                 Act;
20         xiii.   Whether Defendants violated the Texas Deceptive Trade Practices
21                 Act;
22         xiv.    Whether Plaintiffs and Class Members are entitled to statutory
23                 damages.
24         104. Typicality: Plaintiffs’ claims are typical of the claims of members of
25   the Classes, as Plaintiffs were subject to the same common course of conduct by
26   Defendants as all Class members. The injuries to each member of the Classes
27   were caused directly by Defendants’ wrongful conduct as alleged herein.
28   ///
                     CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                   DEMAND FOR JURY TRIAL; DECLARATION OF MICHAEL HELLMAN
                                            – 23 –
     Case 2:21-cv-00949-JAM-DMC Document 1 Filed 05/25/21 Page 28 of 54


1           105. Adequacy of Representation: Plaintiffs will fairly and adequately
2    represent and protect the interests of the Classes. Plaintiffs retained counsel with
3    substantial experience in handling complex class action litigation and litigation
4    against product manufacturers. Plaintiffs and their counsel are committed to
5    prosecuting this action vigorously on behalf of the Classes, and have financial
6    resources to do so.
7           106. Superiority of Class Action: A class action is superior to other
8    available methods for the fair and efficient adjudication of the present
9    controversy. Class members have little interest in individually controlling the
10   prosecution of separate actions because the individual damage claims of each
11   Class member are not substantial enough to warrant individual filings. In sum, for
12   many if not most Class members, a class action is the only feasible mechanism
13   that will allow them an opportunity for legal redress and justice. The conduct of
14   this action as a class action in this forum, with respect to some or all of the issues
15   presented herein, presents fewer management difficulties, conserves the resources
16   of the parties and of the court system, and protects the rights of each Class
17   member.
18          107. Moreover, individualized litigation would also present the potential
19   for varying, inconsistent, or incompatible standards of conduct for Defendants,
20   and would magnify the delay and expense to all parties and to the court system
21   resulting from multiple trials of the same factual issues. The adjudication of
22   individual Class members’ claims would also, as a practical matter, be dispositive
23   of the interests of other members not parties to the adjudication, and could
24   substantially impair or impede the ability of other Class members to protect their
25   interests.
26          108. Plaintiffs and Class members have suffered and will continue to
27   suffer harm as a result of Defendants’ unlawful and wrongful conduct. Defendants
28   have acted, or refused to act, on grounds generally applicable to the Classes,
                    CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                  DEMAND FOR JURY TRIAL; DECLARATION OF MICHAEL HELLMAN
                                           – 24 –
     Case 2:21-cv-00949-JAM-DMC Document 1 Filed 05/25/21 Page 29 of 54


1    thereby making appropriate final and injunctive relief with regard to the Class
2    members as a whole.
3    VII. CAUSES OF ACTION
4                              FIRST CAUSE OF ACTION
5          VIOLATION OF THE CALIFORNIA CONSUMER LEGAL REMEDIES ACT,
6                             CAL. CIV. CODE §§ 1750, ET SEQ.
7     (Against All Defendants on Behalf of Plaintiffs Michael Hellman, Francisco
8                           Berlanga, and the California Class)
9          109. Plaintiffs hereby incorporate by reference and re-allege each and
10   every allegation set forth in each and every preceding paragraph of this
11   Complaint, as though fully set forth herein.
12         110. Hellman and Berlanga bring this cause of action on behalf of
13   themselves and the California Class against all Defendants.
14         111. The California Consumers Legal Remedies Act (the “CLRA”),
15   Cal. Civ. Code §§ 1770, et seq., was enacted to protect consumers against
16   unfair and deceptive business practices. It creates a non-exclusive statutory
17   remedy for unfair methods of competition and unfair or deceptive acts or
18   business practices. Its self-declared purpose is to protect consumers against these
19   unfair and deceptive business practices, and to provide efficient and economical
20   procedures to secure such protection. Cal. Civ. Code § 1760. The CLRA was
21   designed to be liberally construed and applied in favor of consumers to promote
22   its underlying purposes. Id. The CLRA applies to Defendants’ acts and
23   practices described herein because it extends to transactions that are intended to
24   result, or which have resulted, in the sale or lease of goods or services to
25   Plaintiffs and others similarly situated.
26         112. The Class Vehicles are a “good” within the meaning of Cal. Civ.
27   Code § 1761(a), and the transactions/agreements are “transactions” within the
28   meaning of Cal. Civ. Code § 1761(e).
                   CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                 DEMAND FOR JURY TRIAL; DECLARATION OF MICHAEL HELLMAN
                                          – 25 –
     Case 2:21-cv-00949-JAM-DMC Document 1 Filed 05/25/21 Page 30 of 54


1          113. Plaintiffs and California Class Members are “consumers” within the
2    meaning of Cal. Civ. Code § 1761(d). Plaintiff and Class Members and
3    Defendants are “persons” within the meaning of Cal. Civ. Code § 1761(c).
4          114. The CLRA prohibits “unfair methods of competition and unfair or
5    deceptive acts or practices,” including but not limited to:
6          (a)    Cal. Civ. Code § 1770(a)(5) “Representing that goods or services
7                 have sponsorship, approval, characteristics, ingredients, uses,
8                 benefits, or quantities which they do not have or that a person has a
9                 sponsorship, approval, status, affiliation, or connection which he or
10                she does not have”;
11         (b)    Cal. Civ. Code § 1770(a)(7) “Representing that goods or services are
12                of a particular standard, quality, or grade, or that goods are of a
13                particular style or model, if they are of another”;
14         (c)    Cal. Civ. Code § 1770(a)(9) “Advertising goods or service with
15                intent not to sell them as advertised”;
16         (d)    Cal. Civ. Code § 1770(a)(13) “Making false or misleading statements
17                of fact concerning reasons for, existence of, or amounts of price
18                reductions”;
19         (e)    Cal. Civ. Code § 1770(a)(14) “Represent that a transaction confers or
20                involves rights, remedies, or obligations which it does not have or
21                involve, or which are prohibited by law”;
22         (f)    Cal. Civ. Code § 1770(a)(16) “Represent that the subject of a
23                transaction has been supplied in accordance with a previous
24                representation when it has not”; and
25         (g)    Cal. Civ. Code § 1770(a)(19) “Inserting an unconscionable provision
26                in the contract.
27         115. Any waiver by Plaintiffs and the California Class members of the
28   provisions of the CLRA is contrary to public policy and is unenforceable and void
                   CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                 DEMAND FOR JURY TRIAL; DECLARATION OF MICHAEL HELLMAN
                                          – 26 –
     Case 2:21-cv-00949-JAM-DMC Document 1 Filed 05/25/21 Page 31 of 54


1    under Cal. Civ. Code § 1751.
2          116. Polaris includes stickers like the following to suggest that their
3    vehicles meet these OSHA requirements:
4
5
6          117. The stickers are placed on Class Vehicles and are visible at the point
7    of sale where consumers are also informed that Class Vehicles meet all applicable
8    standards and regulations, including self-adopted regulations, and meet OSHA
9    requirements of 29 C.F.R. § 1928.53, when in fact, they do not.
10         118. On or around May 26, 2018, Hellman purchased a 2018 Polaris RZR
11   Turbo S in Tehama County, California.
12         119. Hellman saw and read the label/sticker on the 2018 Polaris RZR XP
13   similar to the picture listed below:
14
15
16
17
18         120. Based on Hellman’s employment experience in the HVAC industry,
19   he understood that OSHA requirements were federal regulations pertaining to
20   safety. Hellman read the sticker on the 2018 Polaris RZR Turbo S and understood
21   the language to mean that the vehicle’s ROPS structure met federal standards for
22   safety and that the vehicle was safe for use by him, his family, and friends.
23         121. Hellman, in seeing and reading the sticker, relied on the language
24   contained therein to purchase the 2018 Polaris RZR Turbo S. If the sticker said
25   that the ROPS structure failed to meet OSHA requirements, he would not have
26   purchased the 2018 Polaris RZR Turbo S.
27         122. Hellman bought a Cage WRX aftermarket ROPS after Polaris
28   recalled certain ROPS. Hellman became aware of how weak Polaris’ cages were
                   CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                 DEMAND FOR JURY TRIAL; DECLARATION OF MICHAEL HELLMAN
                                          – 27 –
     Case 2:21-cv-00949-JAM-DMC Document 1 Filed 05/25/21 Page 32 of 54


1    and did not feel it provided the safety necessary to protect himself and his
2    passengers.
3          123. In or around May 18, 2019, Berlanga purchased a 2018 Polaris RZR
4    570 EPS in California.
5          124. Berlanga saw and read the label/stickers on the 2018 Polaris RZR
6    570 EPS as depicted below:
7
8
9
10
11
12
13
14
15         125. Berlanga was originally going to purchase an ATV, not a UTV.
16   However, based on the fact the 2018 Polaris RZR 570 EPS had a roll cage/ROPS
17   and being informed that it met OSHA standards for safety, Berlanga read the
18   sticker on the 2018 Polaris RZR 570 EPS and understood the language to mean
19   that the vehicle’s ROPS structure met federal standards for safety and that the
20   vehicle was safe for use by him, his family, and friends.
21         126. Berlanga, in seeing and reading the sticker, relied on the language
22   contained therein to purchase 2018 Polaris RZR 570 EPS. If the sticker said that
23   the ROPS structure failed to meet OSHA requirements, he would not have
24   purchased the 2018 Polaris RZR 570 EPS.
25         127. None of the Class Vehicles sold by Polaris meet the OSHA
26   requirements of 29 C.F.R. § 1928.53. Polaris tell all of their customers that their
27   ROPS are safe because they meet this standard. They do not.
28   ///
                     CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                   DEMAND FOR JURY TRIAL; DECLARATION OF MICHAEL HELLMAN
                                            – 28 –
     Case 2:21-cv-00949-JAM-DMC Document 1 Filed 05/25/21 Page 33 of 54


1          128. In failing to provide consumers accurate and truthful information
2    about the true nature and characteristics of the Class Vehicles pertaining to
3    compliance with all applicable federal and state statutes, standards, and
4    regulations, including self-adopted regulations, specifically OSHA requirements
5    of 29 C.F.R. § 1928.53, consumers are damaged based on the benefit of the
6    bargain, that they have to retrofit the Class Vehicles for adequate safety, and are
7    faced with a strong likelihood of serious injury or death.
8          129. Pursuant to Cal. Civ. Code § 1782, Plaintiffs intend to notify
9    Defendants of the particular violations of Cal. Civ. Code § 1770 (the “Notice
10   Letter”). If Defendants fail to comply with Plaintiffs’ demands within thirty days
11   of receipt of the Notice Letter, pursuant to Cal. Civ. Code § 1782, Plaintiffs will
12   amend this Complaint to request damages and other monetary relief under the
13   CLRA.
14                             SECOND CAUSE OF ACTION
15             VIOLATION OF THE CALIFORNIA UNFAIR COMPETITION LAW,
16                        CAL. BUS. & PROF. CODE §§ 17200, ET SEQ.)
17    (Against All Defendants on Behalf of Plaintiffs Michael Hellman, Francisco
18                           Berlanga, and the California Class)
19         130. Plaintiffs hereby incorporate by reference and re-allege each and
20   every allegation set forth in each and every preceding paragraph of this
21   Complaint, as though fully set forth herein.
22         131. Hellman and Berlanga bring this cause of action on behalf of
23   themselves and the California Class against all Defendants.
24         132. The California Unfair Competition Law, Cal. Bus. & Prof. Code §§
25   17200, et seq., (“UCL”) prohibits any unlawful, unfair or fraudulent business act
26   or practice.
27         133. On or around May 26, 2018, Hellman purchased a 2018 Polaris RZR
28   Turbo S in Tehama County, California.
                      CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                    DEMAND FOR JURY TRIAL; DECLARATION OF MICHAEL HELLMAN
                                             – 29 –
     Case 2:21-cv-00949-JAM-DMC Document 1 Filed 05/25/21 Page 34 of 54


1          134. Hellman saw and read the label/sticker on the 2018 Polaris RZR XP
2    similar to the picture listed below:
3
4
5
6
7
8
9
10         135. Based on Hellman’s employment experience in the HVAC industry,
11   he understood that OSHA requirements were federal regulations pertaining to
12   safety. Hellman read the sticker on the 2018 Polaris RZR Turbo S and understood
13   the language to mean that the vehicle’s ROPS structure met federal standards for
14   safety and that the vehicle was safe for use by him, his family, and friends.
15         136. Hellman, in seeing and reading the sticker, relied on the language
16   contained therein to purchase the 2018 Polaris RZR Turbo S. If the sticker said
17   that the ROPS structure failed to meet OSHA requirements, he would not have
18   purchased the 2018 Polaris RZR Turbo S.
19         137. Hellman bought a Cage WRX aftermarket ROPS after Polaris
20   recalled certain ROPS. Hellman became aware of how weak Polaris’ cages were
21   and did not feel it provided the safety necessary to protect himself and his
22   passengers.
23         138. In or around May 18, 2019, Berlanga purchased a 2018 Polaris RZR
24   570 EPS in California.
25         139. Berlanga saw and read the label/stickers on the 2018 Polaris RZR
26   570 EPS as depicted below:
27   ///
28   ///
                     CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                   DEMAND FOR JURY TRIAL; DECLARATION OF MICHAEL HELLMAN
                                            – 30 –
     Case 2:21-cv-00949-JAM-DMC Document 1 Filed 05/25/21 Page 35 of 54


1
2
3
4
5
6
7
8          140. Berlanga was originally going to purchase an ATV, not a UTV.
9    However, based on the fact the 2018 Polaris RZR 570 EPS had a roll cage/ROPS
10   and being informed that it met OSHA standards for safety, Berlanga read the
11   sticker on the 2018 Polaris RZR 570 EPS and understood the language to mean
12   that the vehicle’s ROPS structure met federal standards for safety and that the
13   vehicle was safe for use by him, his family, and friends.
14         141. Berlanga, in seeing and reading the sticker, relied on the language
15   contained therein to purchase 2018 Polaris RZR 570 EPS. If the sticker said that
16   the ROPS structure failed to meet OSHA requirements, he would not have
17   purchased the 2018 Polaris RZR 570 EPS.
18         UNLAWFUL
19          142. Defendants committed “unlawful” business acts and practices by
20   engaging in conduct that violates the CLRA, Cal. Civ. Code §§ 1770(a)(5), (a)(7),
21   (a)(9), (a)(13), (a)(14) and (a)(19) as well as California’s False Advertising Law.
22         143. Such conduct is ongoing and continues to this date and violates the
23   unlawful prong of the UCL.
24         FRAUDULENT
25         144. In order to prevail under the “fraudulent” prong of the UCL, a
26   consumer must allege that the fraudulent business practice was likely to deceive
27   members of the public.
28   ///
                   CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                 DEMAND FOR JURY TRIAL; DECLARATION OF MICHAEL HELLMAN
                                          – 31 –
     Case 2:21-cv-00949-JAM-DMC Document 1 Filed 05/25/21 Page 36 of 54


1          145. The test for “fraud” as contemplated by Cal. Bus. & Prof. Code §§
2    17200, et seq. is whether the public is likely to be deceived. Unlike common law
3    fraud, a UCL violation can be established even if no one was actually deceived,
4    relied upon the fraudulent practice, or sustained any damage.
5          146. Polaris includes nice stickers like the following to suggest that their
6    vehicles meet these OSHA requirements:
7
8
9          147. The stickers are placed on Class Vehicles and are visible at the point
10   of sale where consumers are also informed that Class Vehicles meet all applicable
11   standards and regulations, including self-adopted regulations, and meet OSHA
12   requirements of 29 C.F.R. § 1928.53, when in fact, they do not.
13         148. None of the Class Vehicles sold by Polaris meet the OSHA
14   requirements of 29 C.F.R. § 1928.53. Polaris tell all of their customers that their
15   ROPS systems are safe because they meet this standard. They do not.
16         149. Defendants fraudulently informed Plaintiffs and the California Class
17   that the Class Vehicles passed the OSHA 29 C.F.R. § 1928.53 test when Polaris
18   used the inappropriate gross vehicle weight instead of 110 pounds multiplied by
19   either the maximum power take off horsepower of 95% of the net flywheel
20   horsepower, which would be between four and nearly seven times a greater force
21   for the test. This induced Plaintiffs and other class members to purchase the Class
22   Vehicles at inflated prices based on those misrepresentations.
23         150. In failing to provide consumers accurate and truthful information
24   about the true nature and characteristics of the Class Vehicles pertaining to
25   compliance with all applicable federal and state statutes, standards, and
26   regulations, including self-adopted regulations, specifically OSHA requirements
27   of 29 C.F.R. § 1928.53, consumers are damaged based on the benefit of the
28   bargain, that they have to retrofit the Class Vehicles for adequate safety, and are
                   CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                 DEMAND FOR JURY TRIAL; DECLARATION OF MICHAEL HELLMAN
                                          – 32 –
     Case 2:21-cv-00949-JAM-DMC Document 1 Filed 05/25/21 Page 37 of 54


1    faced with a strong likelihood of serious injury or death.
2          151. Thus, Defendants’ conduct has violated the “fraudulent” prong of
3    Cal. Bus. & Prof. Code § 17200.
4          152. Such conduct is ongoing and continues to this date and violates the
5    fraudulent prong of the UCL.
6          153. On April 6, 2017 in McGill v. Citibank, N.A., 2 Cal.5th 945 (2017),
7    the California Supreme Court ruled that any contract that waives the statutory
8    remedy of public injunctive relief under the Unfair Competition Law, False
9    Advertising Law, and Consumers Legal Remedies Act is contrary to California
10   public policy and this unenforceable under California law. Plaintiffs and the Class
11   seek injunctive relief under the Unfair Competition Law, Cal. Bus. & Prof. Code
12   §§ 17200, et seq. due to Defendants’ violation of the False Advertising Law,
13   Consumer Legal Remedies Act, Breach of Express Warranty, and Breach of
14   Implied Warranty based on Defendants’ unlawful, unfair, and fraudulent business
15   practices and misleading advertisements that the Class Vehicles meet all
16   applicable federal and state statutes, standards, regulations, including OSHA
17   requirements of 29 C.F.R § 1928.53. Plaintiffs and the California Class seek to
18   enjoin Defendants’ illegal business practices of advertising and informing
19   consumers that the Class Vehicles meet all applicable federal and state statutes,
20   standards, regulations, including OSHA requirements of 29 C.F.R § 1928.53,
21   when they in fact, do not.
22         154. As such, Plaintiffs and the California Class seek public injunctive
23   relief to prevent Defendants from continuing with their unlawful business acts and
24   practices as alleged herein to ensure that Defendants do not continue to harm the
25   general public by continuing to engage in the unlawful business acts and practices
26   as alleged herein.
27         155. Plaintiffs, individually, and on behalf of all California consumers,
28   seek individual, representative, and public injunctive relief and any necessary
                   CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                 DEMAND FOR JURY TRIAL; DECLARATION OF MICHAEL HELLMAN
                                          – 33 –
     Case 2:21-cv-00949-JAM-DMC Document 1 Filed 05/25/21 Page 38 of 54


1    order or judgments that will prevent Defendants from continuing with their
2    unlawful business acts and practices as alleged herein.
3          156. Plaintiffs seek declaratory relief, restitution and disgorgement of all
4    profits obtained, and public injunctive relief as previously described.
5                              THIRD CAUSE OF ACTION
6               VIOLATION OF THE CALIFORNIA FALSE ADVERTISING LAW,
7                       CAL. BUS. & PROF. CODE §§ 17500, ET SEQ.
8     (Against All Defendants on Behalf of Plaintiffs Michael Hellman, Francisco
9                           Berlanga, and the California Class)
10         157. Plaintiffs hereby incorporate by reference and re-allege each and
11   every allegation set forth in each and every preceding paragraph of this
12   Complaint, as though fully set forth herein.
13         158. Hellman and Berlanga bring this cause of action on behalf of
14   themselves and the California Class against all Defendants.
15         159. Pursuant to the California False Advertising Law, Cal. Bus. & Prof.
16   Code §§ 17500, et seq., (“FAL”) it is unlawful to engage in advertising “which is
17   untrue or misleading, and which is known, or which by the exercise of reasonable
18   care should be known, to be untrue or misleading.”
19         160. Defendants caused to be made or disseminated through California
20   and the United States, through advertising, marketing and other publications,
21   statements that were untrue or misleading, including statements on the stickers on
22   Class Vehicles and in nationally distributed print and video advertisements that
23   the Class Vehicles were passed the OSHA 29 C.F.R. § 1928.53 test. These
24   statements were known, or which by the exercise of reasonable care should have
25   been known, to Defendants to be untrue and misleading to consumers, including
26   Plaintiffs and the other Class Members.
27         161. On or around May 26, 2018, Hellman purchased a 2018 Polaris RZR
28   Turbo S in Tehama County, California.
                   CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                 DEMAND FOR JURY TRIAL; DECLARATION OF MICHAEL HELLMAN
                                          – 34 –
     Case 2:21-cv-00949-JAM-DMC Document 1 Filed 05/25/21 Page 39 of 54


1          162. Hellman saw and read the label/sticker on the 2018 Polaris RZR XP
2    similar to the picture listed below:
3
4
5
6
7
8
9
10         163. Based on Hellman’s employment experience in the HVAC industry,
11   he understood that OSHA requirements were federal regulations pertaining to
12   safety. Hellman read the sticker on the 2018 Polaris RZR Turbo S and understood
13   the language to mean that the vehicle’s ROPS structure met federal standards for
14   safety and that the vehicle was safe for use by him, his family, and friends.
15         164. Hellman, in seeing and reading the sticker, relied on the language
16   contained therein to purchase the 2018 Polaris RZR Turbo S. If the sticker said
17   that the ROPS structure failed to meet OSHA requirements, he would not have
18   purchased the 2018 Polaris RZR Turbo S.
19         165. Hellman bought a Cage WRX aftermarket ROPS after Polaris
20   recalled certain ROPS. Hellman became aware of how weak Polaris’ cages were
21   and did not feel it provided the safety necessary to protect himself and his
22   passengers.
23         166. In or around May 18, 2019, Berlanga purchased a 2018 Polaris RZR
24   570 EPS in California.
25         167. Berlanga saw and read the label/stickers on the 2018 Polaris RZR
26   570 EPS as depicted below:
27   ///
28   ///
                     CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                   DEMAND FOR JURY TRIAL; DECLARATION OF MICHAEL HELLMAN
                                            – 35 –
     Case 2:21-cv-00949-JAM-DMC Document 1 Filed 05/25/21 Page 40 of 54


1
2
3
4
5
6
7
8          168. Berlanga was originally going to purchase an ATV, not a UTV.
9    However, based on the fact the 2018 Polaris RZR 570 EPS had a roll cage/ROPS
10   and being informed that it met OSHA standards for safety, Berlanga read the
11   sticker on the 2018 Polaris RZR 570 EPS and understood the language to mean
12   that the vehicle’s ROPS structure met federal standards for safety and that the
13   vehicle was safe for use by him, his family, and friends.
14         169. Berlanga, in seeing and reading the sticker, relied on the language
15   contained therein to purchase 2018 Polaris RZR 570 EPS. If the sticker said that
16   the ROPS structure failed to meet OSHA requirements, he would not have
17   purchased the 2018 Polaris RZR 570 EPS.
18         170. Polaris includes nice stickers like the following to suggest that their
19   vehicles meet these OSHA requirements:
20
21
22         171. The stickers are placed on Class Vehicles and are visible at the point
23   of sale where consumers are also informed that Class Vehicles meet all applicable
24   standards and regulations, including self-adopted regulations, and meet OSHA
25   requirements of 29 C.F.R. § 1928.53, when in fact, they do not.
26         172. None of the Class Vehicles sold by Polaris meet the OSHA
27   requirements of 29 C.F.R. § 1928.53. Polaris tell all of their customers that their
28   ROPS systems are safe because they meet this standard. They do not.
                   CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                 DEMAND FOR JURY TRIAL; DECLARATION OF MICHAEL HELLMAN
                                          – 36 –
     Case 2:21-cv-00949-JAM-DMC Document 1 Filed 05/25/21 Page 41 of 54


1          173. In failing to provide consumers accurate and truthful information
2    about the true nature and characteristics of the Class Vehicles pertaining to
3    compliance with all applicable federal and state statutes, standards, and
4    regulations, including self-adopted regulations, specifically OSHA requirements
5    of 29 C.F.R. § 1928.53, consumers are damaged based on the benefit of the
6    bargain, that they have to retrofit the Class Vehicles for adequate safety, and are
7    faced with a strong likelihood of serious injury or death.
8          174. As a direct and proximate result of Defendants’ misleading and false
9    advertising, Plaintiffs and the other California Class Members have suffered
10   injury in fact and have lost money or property. Plaintiffs reasonably relied upon
11   Defendants’ representations regarding the Class Vehicles. In reasonable reliance
12   on Defendants’ false advertisements, Plaintiffs and other California Class
13   Members purchased, owned or leased Class Vehicles. In turn, Plaintiffs and other
14   California Class Members were have suffered injury in fact.
15         175. The misleading and false advertising described herein presents a
16   continuing threat to Plaintiffs and the California Class Members in that
17   Defendants persist and continue to engage in these practices, and will not cease
18   doing so unless and until forced to do so by this Court. Defendants’ conduct will
19   continue to cause irreparable injury to consumers unless enjoined or restrained.
20   Plaintiffs are entitled to preliminary and permanent injunctive relief ordering
21   Defendants to cease their false advertising, as well as disgorgement and restitution
22   to Plaintiffs and all California Class Members, Defendants’ revenues associated
23   with their false advertising, or such portion of those revenues as the Court may
24   find equitable.
25   ///
26   ///
27   ///
28   ///
                   CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                 DEMAND FOR JURY TRIAL; DECLARATION OF MICHAEL HELLMAN
                                          – 37 –
     Case 2:21-cv-00949-JAM-DMC Document 1 Filed 05/25/21 Page 42 of 54


1                              FOURTH CAUSE OF ACTION
2              VIOLATION OF THE OREGON UNLAWFUL TRADE PRACTICES ACT,
3                             OR. REV. STAT. §§ 646.605, ET SEQ.
4              (Against All Defendants on Behalf of Plaintiff Tim Artoff and
5                                      the Oregon Class)
6          176. Plaintiffs hereby incorporate by reference and re-allege each and
7    every allegation set forth in each and every preceding paragraph of this
8    Complaint, as though fully set forth herein.
9          177. Artoff brings this cause of action on behalf of himself and the
10   Oregon Class against all Defendants.
11         178. Polaris, Artoff and the Oregon Class are “persons” within the
12   meaning of Or. Rev. Stat. § 646.605(4).
13         179. Polaris is engaged in “trade” or “commerce” within the meaning of
14   Or. Rev. Stat. § 646.605(8).
15         180. The Oregon Unfair Trade Practices Act (“Oregon UTPA”) prohibits
16   unfair or deceptive acts conducted in trade or commerce including but not limited
17   to:
18         •       Or. Rev. Stat. § 646.608(1)(b) “Causes likelihood of confusion or of
19                 misunderstandings as to the source, sponsorship, approval, or
20                 certification of real estate, goods or services”;
21         •       Or. Rev. Stat. § 646.608(1)(c) “Causes likelihood of confusion or of
22                 misunderstandings as to affiliation, connection, or association with,
23                 or certification by, another”;
24         •       Or. Rev. Stat. § 646.608(1)(e) “Representing that real estate, goods
25                 or services have sponsorship, approval, characteristics, ingredients,
26                 uses, benefits, quantities or qualities that the real estate, goods or
27                 services do not have…”;
28   ///
                    CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                  DEMAND FOR JURY TRIAL; DECLARATION OF MICHAEL HELLMAN
                                           – 38 –
     Case 2:21-cv-00949-JAM-DMC Document 1 Filed 05/25/21 Page 43 of 54


1          •      Or. Rev. Stat. § 646.608(1)(g) “Representing that real estate, goods
2                 or services are of a particular standard, quality, or grade, or that real
3                 estate or goods are of a particular style or model, if the real estate,
4                 goods or services are of another. have sponsorship, approval,
5                 characteristics, ingredients, uses, benefits, quantities or qualities that
6                 the real estate, goods or services do not have…”;
7          •      Or. Rev. Stat. § 646.608(1)(i) “Advertises real estate, good or
8                 services with intent not to provide the real estate, goods or services
9                 as advertised...” and
10         •      Or. Rev. Stat. § 646.608(1)(u) “Engages in any other unfair or
11                deceptive conduct in trade or commerce”;
12         181. Polaris is engaged in “trade” or “commerce” within the meaning of
13   Or. Rev. Stat. § 646.605(8).
14         182. In 2021, Artoff purchased a 2021 RZR Turbo S Velocity in Oregon.
15         183. Artoff saw and read the label/sticker on the 2021 RZR Turbo S
16   Velocity pictured below:
17
18
19
20
21
22
23
24         184. Based on Artoff’s employment experience as a peace officer, he
25   understood that OSHA requirements were federal regulations pertaining to safety.
26   Artoff read the sticker on the 2021 RZR Turbo S Velocity and understood the
27   language to mean that the vehicle’s ROPS structure met federal standards for
28   safety and that the vehicle was safe for use by him, his family, and friends.
                   CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                 DEMAND FOR JURY TRIAL; DECLARATION OF MICHAEL HELLMAN
                                          – 39 –
     Case 2:21-cv-00949-JAM-DMC Document 1 Filed 05/25/21 Page 44 of 54


1          185. Artoff, in seeing and reading the sticker, relied on the language
2    contained therein to purchase the 2021 RZR Turbo S Velocity. If the sticker said
3    that the ROPS structure failed to meet OSHA requirements, he would not have
4    purchased the 2021 RZR Turbo S Velocity.
5          186. None of the Class Vehicles sold by Polaris meet the OSHA
6    requirements of 29 C.F.R. § 1928.53. Polaris tell all of their customers that their
7    ROPS systems are safe because they meet this standard. They do not.
8          187. In failing to provide consumers accurate and truthful information
9    about the true nature and characteristics of the Class Vehicles pertaining to
10   compliance with all applicable federal and state statutes, standards, and
11   regulations, including self-adopted regulations, specifically OSHA requirements
12   of 29 C.F.R. § 1928.53, consumers are damaged based on the benefit of the
13   bargain, that they have to retrofit the Class Vehicles for adequate safety, and are
14   faced with a strong likelihood of serious injury or death.
15         188. Defendants’ unfair or deceptive acts or practices were likely to and
16   did in fact deceive regulators and reasonable consumers, including Artoff and
17   Oregon Class members, about the true characteristics of the strength of the ROPS
18   meant to protect passengers, as well as the true value of the Class Vehicles.
19         189. Plaintiffs and Oregon Class members suffered ascertainable loss and
20   actual damages as a direct and proximate result of Polaris’ misrepresentations and
21   its concealment of and failure to disclose material information. Plaintiffs and the
22   Oregon Class members who purchased the Class Vehicles would not have
23   purchased them at all and/or—if the Vehicles’ true nature had been disclosed and
24   mitigated, and would have paid significantly less for them. Plaintiffs also suffered
25   diminished value of their vehicles, as well as diminished loss. Plaintiff and the
26   Oregon Class members did not obtain the benefit of the bargain from Polaris.
27         190. Polaris had a duty to refrain from unfair and deceptive practices
28   under the Oregon UTPA in the course of business.
                   CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                 DEMAND FOR JURY TRIAL; DECLARATION OF MICHAEL HELLMAN
                                          – 40 –
     Case 2:21-cv-00949-JAM-DMC Document 1 Filed 05/25/21 Page 45 of 54


1          191. Polaris’ violations present a continuing risk to Artoff, the Oregon
2    Class members and the general public. Polaris’ unlawful acts and practices
3    complained of herein affect the public interest.
4          192. Pursuant to Or. Rev. Stat. § 646.638, Artoff and the Oregon Class
5    members seek an order enjoining Polaris’ unfair and/or deceptive acts or practices,
6    damages, punitive damages, and attorneys’ fees, costs, and any other just and
7    proper relief available under the Oregon UTPA.
8                               FIFTH CAUSE OF ACTION
9            VIOLATION OF THE NEVADA DECEPTIVE TRADE PRACTICES ACT,
10                           NEV. REV STAT. §§ 598.0903, ET SEQ.
11           (Against All Defendants on Behalf of Plaintiff Cy Mitchell and
12                                    the Nevada Class)
13         193. Plaintiffs hereby incorporate by reference and re-allege each and
14   every allegation set forth in each and every preceding paragraph of this
15   Complaint, as though fully set forth herein.
16         194. Mitchell brings this cause of action on behalf of himself and the
17   Nevada Class against all Defendants.
18         195. Nev. Rev. State (NRS) 41.600(1) states that an action may be brought
19   by any person who is a victim of consumer fraud.
20         196. NRS 41.600(2) defines “consumer fraud” as a “deceptive trade
21   practice” as defined in NRS 598.0915 to NRS 598.0925.
22         197. The Nevada Deceptive Trade Practices Act (“Nevada DTPA”). NRS
23   § 598.0915 provides that a person engages in a “deceptive trade practice” if, in the
24   course of business or occupation, the person: “5. Knowingly makes a false
25   representation as to the characteristics, ingredients, uses, benefits, alterations or
26   quantities of goods or services for sale or lease or a false representation as to the
27   sponsorship, approval, status, affiliation or connection of a person therewith”; “7.
28   Represents that goods or services for sale or lease are of a particular standard,
                   CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                 DEMAND FOR JURY TRIAL; DECLARATION OF MICHAEL HELLMAN
                                          – 41 –
     Case 2:21-cv-00949-JAM-DMC Document 1 Filed 05/25/21 Page 46 of 54


1    quality or grade, or that such goods are of a particular style or model, if he or she
2    knows or should know that they are of another standard, quality, grade, style or
3    model”; “9. Advertises goods or services with intent not to sell or lease them as
4    advertised”; or “15. Knowingly makes any other false representation in a
5    transaction.
6          198. Polaris knowingly violated NRS 598.0915(13) by making false or
7    misleading statements regarding the safety of the Class Vehicles.
8          199. Polaris engaged in consumer fraud when it violated NRS 598.0915
9    by knowingly making false representations by representing to consumers that their
10   manufactured and sold Class Vehicles complied with the OSHA requirements of
11   29 C.F.R. 1928.53, when in fact they did not.
12         200. In 2019, Mitchell purchased a 2019 RZR XP Turbo new in Nevada.
13         201. Mitchell saw and read the label/sticker on the 2019 RZR XP Turbo
14   similar to the picture listed below:
15
16
17
18
19         202. Mitchell understood that OSHA requirements were federal
20   regulations pertaining to safety. Mitchell read the sticker on the 2019 RZR XP
21   Turbo and understood the language to mean that the vehicle’s ROPS structure met
22   federal standards for safety and that the vehicle was safe for use by him, his
23   family, and friends.
24         203. Mitchell, in seeing and reading the sticker, relied on the language
25   contained therein to purchase the 2019 RZR XP Turbo. If the sticker said that the
26   ROPS structure failed to meet OSHA requirements, he would not have purchased
27   the 2019 RZR XP Turbo.
28   ///
                      CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                    DEMAND FOR JURY TRIAL; DECLARATION OF MICHAEL HELLMAN
                                             – 42 –
     Case 2:21-cv-00949-JAM-DMC Document 1 Filed 05/25/21 Page 47 of 54


1             204. Mitchell had a roll over and the cage collapsed due to it being weak
2    and unsafe for consumers.
3             205. Polaris intentionally and knowingly misrepresented material facts
4    regarding the Class Vehicles with intent to mislead Mitchell and the Nevada
5    Class.
6             206. Polaris knew or should have known its conduct violated the Nevada
7    DTPA.
8             207. In the course of their business, Polaris misrepresented, concealed and
9    suppressed material facts about the Class Vehicles and the actual strength of the
10   ROPS meant to protect consumers.
11            208. Defendants thus violated the Act by, at minimum: knowingly
12   representing that Class Vehicles have uses and benefits which they do not have;
13   representing that Class Vehicles are of a particular standard, quality, and grade
14   when they are not; advertising Class Vehicles with the intent not to sell or lease
15   them as advertised; and representing that the subject of a transaction involving
16   Class Vehicles has been supplied in accordance with a previous representation
17   when it has not; and knowingly making other false representations in a
18   transaction.
19            209. Polaris’ actions as set forth above occurred in the conduct of trade or
20   commerce.
21            210. Mitchell and the Nevada Class members suffered ascertainable loss
22   and actual damages as a direct and proximate result of Polaris’ misrepresentations
23   and its concealment of and failure to disclose material information. Plaintiffs and
24   the Oregon Class members who purchased the Class Vehicles would not have
25   purchased them at all and/or—if the Vehicles’ true nature had been disclosed and
26   mitigated, and would have paid significantly less for them. Plaintiffs also suffered
27   diminished value of their vehicles, as well as diminished loss. Plaintiff and the
28   Oregon Class members did not obtain the benefit of the bargain from Polaris.
                      CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                    DEMAND FOR JURY TRIAL; DECLARATION OF MICHAEL HELLMAN
                                             – 43 –
     Case 2:21-cv-00949-JAM-DMC Document 1 Filed 05/25/21 Page 48 of 54


1          211. Accordingly, Mitchell and the Nevada Class seek their actual
2    damages, punitive damages, an order enjoining Polaris’ deceptive acts or
3    practices, costs of Court, attorney’s fees, and all other appropriate and available
4    under the Nevada DTPA.
5                              SIXTH CAUSE OF ACTION
6             VIOLATION OF THE TEXAS DECEPTIVE TRADE PRACTICES ACT,
7                         TEX. Bus. & Com. Code §§ 17.46, et seq.
8          (Against All Defendants on Behalf of Plaintiff Jonathan Lollar and
9                                     the Texas Class)
10         212. Plaintiffs hereby incorporate by reference and re-allege each and
11   every allegation set forth in each and every preceding paragraph of this
12   Complaint, as though fully set forth herein.
13         213. Polaris’ conduct concerning the testing of its ROPS systems and
14   labelling the vehicles which it intended to induce Plaintiff and Class Members
15   with false information prior to purchase is unconscionable under the DTPA.
16         214. The DTPA makes unlawful any “[f]alse, misleading, or deceptive
17   acts or practices in the conduct of any trade or commerce […]” Tex. Bus. & Com.
18   Code § 17.46. A plaintiff may maintain an action under the DTPA where: (1) he is
19   a consumer; (2) the defendant engaged in a false, misleading, or deceptive act; and
20   (3) the act constituted a producing cause of the plaintiff's damages. See id. §
21   17.50(a); see also Doe v. Boys Clubs of Greater Dallas, Inc., 907 S.W.2d 472, 478
22   (Tex. 1995).
23         215. Lollar and Class Members are “consumers” within the meaning of
24   the DTPA. Within the relevant period, Plaintiff and Class Members each
25   purchased at least one of Polaris’ Class Vehicles.
26          216. Polaris engaged in “false, misleading, or deceptive acts” within the
27   meaning of the DTPA.
28   ///
                   CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                 DEMAND FOR JURY TRIAL; DECLARATION OF MICHAEL HELLMAN
                                          – 44 –
     Case 2:21-cv-00949-JAM-DMC Document 1 Filed 05/25/21 Page 49 of 54


1           217. The DTPA prohibits “unfair methods of competition and unfair or
2    deceptive acts or practices,” including but not limited to:
3              • Tex. Bus. & Com. Code § 17.46(b)(2): “causing confusion or
4                 misunderstanding as to the source, sponsorship, approval, or
5                 certification of goods or services”;
6              • Tex. Bus. & Com. Code § 17.46(b)(5): “representing that goods or
7                 services have sponsorship, approval, characteristics, ingredients,
8                 uses, benefits, or quantities which they do not have or that a person
9                 has a sponsorship, approval, status, affiliation, or connection which
10                the person does not”;
11             • Tex. Bus. & Com. Code § 17.46(b)(7): “representing that goods or
12                services are of a particular standard, quality, or grade, or that goods
13                are of a particular style or model, if they are of another”;
14             • Tex. Bus. & Com. Code § 17.46(b)(13): “knowingly making false or
15                misleading statements of fact concerning the need for parts,
16                replacement, or repair service”;
17             • Tex. Bus. & Com. Code § 17.46(b)(22): “representing that work or
18                services have been performed on, or parts replaced in, goods when
19                the work or services were not performed or the parts replaced”; and
20             • Tex. Bus. & Com. Code § 17.46(b)(24): “failing to disclose
21                information concerning goods or services which was known at the
22                time of the transaction if such failure to disclose such information
23                was intended to induce the consumer into a transaction into which
24                the consumer would not have entered had the information been
25                disclosed[.]”
26   ///
27   ///
28   ///
                   CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                 DEMAND FOR JURY TRIAL; DECLARATION OF MICHAEL HELLMAN
                                          – 45 –
     Case 2:21-cv-00949-JAM-DMC Document 1 Filed 05/25/21 Page 50 of 54


1           218. Polaris includes nice stickers like the following to suggest that their
2    vehicles meet these OSHA requirements:
3
4
5           219. The stickers are placed on Class Vehicles and are visible at the point
6    of sale where consumers are also informed that Class Vehicles meet all applicable
7    standards and regulations, including self-adopted regulations, and meet OSHA
8    requirements of 29 C.F.R. § 1928.53, when in fact, they do not.
9           220. Polaris’ false, misleading, and/or deceptive acts constituted a
10   producing cause of Lollar and the Class Members’ damages within the meaning
11   of the DTPA.
12          221. In or around December 19, 2020, Lollar purchased a 2021 Polaris
13   RZR XP 4 Turbo in Texas. Lollar saw and read the stickers on the 2021 Polaris
14   RZR XP 4 Turbo which contained the sticker at the time of sale as depicted
15   below, suggesting that their vehicles meet these OSHA requirements:
16
17
18          222. Lollar read the sticker on the 2021 Polaris RZR XP 4 Turbo and
19   understood the language to mean that the vehicle’s ROPS structure met federal
20   standards for safety and that the vehicle was safe for use by him, his family, and
21   friends.
22          223. Lollar, in seeing and reading the sticker, relied on the language
23   contained therein to purchase the 2021 Polaris RZR XP 4 Turbo. If the sticker
24   said that the ROPS structure failed to meet OSHA requirements, he would not
25   have purchased the 2021 Polaris RZR XP 4 Turbo.
26          224. None of the Class Vehicles sold by Polaris meet the OSHA
27   requirements of 29 C.F.R. § 1928.53. Polaris tells all of their customers that their
28   ROPS are safe because they meet this standard. They do not.
                   CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                 DEMAND FOR JURY TRIAL; DECLARATION OF MICHAEL HELLMAN
                                          – 46 –
     Case 2:21-cv-00949-JAM-DMC Document 1 Filed 05/25/21 Page 51 of 54


1           225. Polaris also used a load distributor when conducting the tests at the
2    already artificially low “weight.” This caused the load to not be applied directly to
3    the portion of the ROPS being measured, but to be spread across a greater
4    mass/area. As a result, even the Weight using the Gross Vehicle Weight” was not
5    applied correctly to the ROPS frame.
6           226. In failing to provide consumers accurate and truthful information
7    about the true nature and characteristics of the Class Vehicles pertaining to
8    compliance with all applicable federal and state statutes, standards, and
9    regulations, including self-adopted regulations, specifically OSHA requirements
10   of 29 C.F.R. § 1928.53, consumers are damaged based on the benefit of the
11   bargain, that they have to retrofit the Class Vehicles for adequate safety, and are
12   faced with a strong likelihood of serious injury or death.
13          227. Polaris’ conduct concerning the testing of its ROPS and labelling the
14   vehicles which it intended to induce Lollar and Class Members with false
15   information prior to purchase is unconscionable under the DTPA.
16          228. Lollar and Texas Class Members have been damaged by Polaris’
17   violation of the DTPA and are entitled to relief.
18         229. Lollar brings this cause of action on behalf of himself and the Texas
19   Class against all Defendants.
20                                PRAYER FOR RELIEF
21         WHEREFORE, Plaintiffs, individually and on behalf of the Class, pray for
22   relief and judgment as follows:
23         1. Certifying the Classes as requested herein;
24         2. Providing such further relief as may be just and proper.
25         3. Appointing Plaintiffs and their counsel to represent the Classes;
26         In addition, Plaintiffs, and the Class Members pray for further judgment as
27   follows:
28         4. Restitution of the funds improperly obtained by Defendants;
                   CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                 DEMAND FOR JURY TRIAL; DECLARATION OF MICHAEL HELLMAN
                                          – 47 –
     Case 2:21-cv-00949-JAM-DMC Document 1 Filed 05/25/21 Page 52 of 54


1          5. All compensatory or special damages;
2          6. Any and all statutory enhanced damages;
3          7. All reasonable and necessary attorneys’ fees and costs provided by
4             statute, common law or the Court’s inherent power;
5          8. For equitable and injunctive relief, including public injunctive relief;
6             and
7          9. Any and all other relief that this Court deems just and proper.
8
9      Dated: May 25, 2021                Respectfully submitted,

10                                  By: /s/ John P. Kristensen
11
                                          John P. Kristensen (SBN 224132)
12                                        KRISTENSEN LLP
13                                        Todd M. Friedman, Esq. (SBN 216752)
14                                        LAW OFFICES OF TODD M. FRIEDMAN, P.C.
                                          Christopher W. Wood (SBN 193955)
15
                                          DREYER BABICH BUCCOLA WOOD
16                                        CAMPORA, LLP
17                                        Attorneys for Plaintiffs and all others
                                          similarly situated
18
19
20
21
22
23
24
25
26
27
28
                  CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                DEMAND FOR JURY TRIAL; DECLARATION OF MICHAEL HELLMAN
                                         – 48 –
     Case 2:21-cv-00949-JAM-DMC Document 1 Filed 05/25/21 Page 53 of 54


1                             DEMAND FOR JURY TRIAL
2          Plaintiffs hereby demand a trial by jury for all such triable claims.
3
4      Dated: May 25, 2021                Respectfully submitted,

5                                   By: /s/ John P. Kristensen
6
                                          John P. Kristensen (SBN 224132)
7                                         KRISTENSEN LLP
8
                                          Todd M. Friedman, Esq. (SBN 216752)
9                                         LAW OFFICES OF TODD M. FRIEDMAN, P.C.
10
                                          Christopher W. Wood (SBN 193955)
11                                        DREYER BABICH BUCCOLA WOOD
12                                        CAMPORA, LLP

13                                        Attorneys for Plaintiffs and all others
14                                        similarly situated

15
16
17
18
19
20
21
22
23
24
25
26
27
28
                  CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                DEMAND FOR JURY TRIAL; DECLARATION OF MICHAEL HELLMAN
                                         – 49 –
                  Case 2:21-cv-00949-JAM-DMC Document 1 Filed 05/25/21 Page 54 of 54
DocuSign Envelope 10: 8783FC9E-7485-4AEC-850E-EEFB4971567E




              1                           DECLARATION OF MICHAEL HELLMAN
              2             I, Michael Hellman, declare that if called as a witness, I could and would
              3     competently testify to the following facts:
              4             1.       I submit this declaration pursuant to Section 1780(d) of the
              5     California Consumer Legal Remedies Act. I have personal knowledge of the
              6     matters set forth below and as a witness, I could and would be competent to
              7     testify thereto.
              8             2.       It is my understanding that defendants Polaris Industries, Inc, a
              9     Delaware Corporation, Polaris Sales, Inc., a Minnesota Corporation, and Polaris
            10      Industries, Inc., a Minnesota Corporation conduct regular and sustained business
            11      in Tehama County, California.
            12              I declare under penalty of perjury under the laws of the State of California
            13      and the United States that the foregoing is true and correct and that this
                                                               512512021
            14      declaration was executed on
                                                         -------------------------- in California.
            15
            16
            17                                                     Michael Hellman
            18
            19
            20
            21
            22
            23
            24
            25
            26
            27
            28
                                     CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF;
                                   DEMAND FOR JURY TRIAL; DECLARATION OF MICHAEL HELLMAN
                                                                   -50-
